Sognier, Judge.
In a trial without a jury appellant was convicted of aggravated assault; he appeals on the general grounds.
About 3:00 a.m. on February 25, 1980 Emma Whitlock, her nephew and Lucius Harris were in the Rib Shack waiting for a food order to be served. Another nephew of Whitlock’s, also in the Rib Shack, got into an argument with appellant Kelly. This second nephew was a deaf-mute, and Whitlock told Kelly to leave the deaf nephew alone. As a result, Whitlock and Kelly started arguing and “cussing” each other; shortly thereaftér Whitlock and Harris left. As they got to Whitlock’s car Kelly came out of the Rib Shack and fired a shot at them. Whitlock started running down an alley and as she looked back to see if she was being followed Kelly shot her in the thigh. Whitlock and Harris positively identified Kelly as the person who shot Whitlock; her nephew testified that Kelly had a gun and he heard two shots. Kelly admitted arguing with Whitlock, but denied having a gun and denied shooting Whitlock.
This court passes on the sufficiency of the evidence, not its weight, Dillard v. State, 147 Ga. App. 587, 588 (249 SE2d 640) (1978). The evidence recited above is more than sufficient to support the findings in this case. We find that a rational trier of fact could find from the evidence adduced at trial proof of Kelly’s guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.